C_ase 3:19-mj-00061 Document 1 Filed on 04/24/19 in TXSD Page 1 of 16

 

h
AO 106 (Rev. 04/10) Application for a Search Warrant 30 oo,?e
550 § 61 "
"`/Qs"/§s 000
UNITED STATES DISTRICT CoURT 4,0/? <@o»o,,;s,
0
for the avail 4 201
Southem District of Texas 474/s \9
l C/e%o
In the Matter of the Search of ) /Co(,,7
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case NO
information associated With User |D: 448760026 and/or ) G - 1 9 ii 0 6 1
email account: rick5408.rh@gmail.com that is stored at §

premises controlled by Dropbox, lnc.
APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijy the person or describe the

r er b searc e and ive its location .'
p eet)A{'?aC men K. g )

located in the Northern District of Californla , there is now concealed (identijj) the

person or describe the property to be seized)!
See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
devidence of a crime;
Mcontraband, fruits of crime, or other items illegally possessed;
d property designed for use, intended for use, or used in committing a crime;
Cl a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section O/j‘ense Description
18 USC 2252, 2252(A) et seq. Possesslon, Receipt, Distrlbution of Child Pomography

The application is based on these facts:

d Continued on the attached sheet.

El Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Aw&o,~e/ “',PQW,¢ 1_,
%pplic{@/ signature

DeWayne Lewis, Specia| Agent
Printed name and title

Sworn to before me and signed in my presence. _,
Date: l 21 ;`Q¢"/ Z c'/¢ ?0/ < w
L/ "

 

Judge ’s signature

City and state: Galveston, Texas Andrew M. Edison, United States Magistrate Judge
Printed name and title

 

 

Case 3:19-mj-00061 Document 1 Filed on 04/24/19 in TXSD Page 2 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

DROPBOX USER ID: 448760026 AND/OR
EMAIL ACCT: rick5408.rh@gmail.com
THAT IS STORED AT PREMISES
CONTROLLED BY DROPBOX, lNC.

sssn¥;§r;§;a:§§asr G ._ 1 9 - 0 6 1

 

AFFIDAVIT»IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

l, DeWayne Lewis, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of an application for a search warrant for_
information associated with certain accounts that is stored at premises owned, maintained,
controlled, or operated by Dropbox, Inc., a company headquartered at 333 Brannon Street, San
Francisco, California 94107. The information to be searched is described in the following
paragraphs and in Attachment A. This affidavit is made in support of an application for a Search
warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(0)(1)(A) to require Dropbox, Inc.
to disclose to the government copies of the information (including the content of
communications) further described in Section I of Attachment B. Upon receipt of the information
described in Section l of Attachment B, a government-authorized person will review that

information to locate the items described in` Section ll of Attachment B.

2. I am a Special A-gent (SA) with the Department of I-Iomeland Security,
Immigration and Customs Enforcement (ICE), assigned to the Homeland Security Investigations
(HSI) office in Galveston, Texas. I have been so employed since June 2002. As part of my duties

as an ICE Special Agent, l investigate criminal violations related to child exploitation and child

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 3 of 16

pornography, including violations pertaining to online extortion and/or Stalking, adults
attempting to meet with juveniles for sexual encounters, and the production, distribution, receipt,
and possession of child pornography, in violation of 18 U.S.C. §§ 875(d), 2422(b), 2251, 2252,
2252A and 2261A(2). l have received training in the area of child pornography and child
exploitation, and I have had the opportunity to observe and review numerous examples of child
pornography (as defined in 18 U.S.C. § 2256)1 in all forms of media, including computer media.
l have participated in the execution of numerous search warrants and covert operations involving
child exploitation and the online solicitation of minors, many of which involved child
exploitation and/or child pornography offenses. I am in routine contact with experts in the field
of computers, computer forensics, and lntemet investigations l annually attend the Dallas
Crimes Against Children Conference where l attain various investigative training. l am currently
a member of the Houston Metro Intemet Crimes Against Children rask Force. This task force
includes prosecutors and members of multiple police agencies across the southeast/coastal Texas

and Houston metro regions.

3. This affidavit is intended to show merely that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about this matter.

 

1 “Child Pomography means any visual depiction, including any photograph, film, video, picture, or
computer or computer-generated image or picture, whether made or produced by electronic, mechanical, or other
means, of sexually explicit conduct, where - (A) the production of such visual depiction involves the use of a minor
engaging in sexually explicit conduct; . . . [or] (C) such visual depiction has been created, adapted, or modified to
appear that an identifiable minor is engaging in sexually explicit conduct,” For conduct occurring after April 30,
2003, the definition also includes “(B) such visual depiction is a digital image, computer image, or computer-
generated image that is, or is indistinguishable from that of a minor engaging in sexually explicit conduct,” 18
U.S.C. § 2256(8).

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 4 of 16

4. Based on my training and experience, and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 18 U.S.C. §§ 2252(a)(4)(B) and
2252A(a)(5)(B), et seq., which make it a crime to possess child pornography, violations of Title
18 U.S.C. §§ 2252(a)(2) and 2252A(a)(2), et seq., which make it a crime to receive/distribute
child pornography in interstate commerce by computer, and violations of 18 U.S.C. §§
2252(a)(l) and 2252A(a)(1), et seq., which make it a crime to transport or ship child
pornography in interstate commerce have been committed by the suspect using email address
rick5408.rh@gmail.com and Screen/User name “John Appleseed” with Dropbox User ID:
448760026. There is also probable cause to search the information described in Attachment A
for evidence, contraband, instrumentalities and/or fruits of these crimes, as described in

Attachment B.

DROPBOX

5 . Dropbox is a service that allows its users to store files on Dropbox’s servers.
According to the Dropbox privacy policy, Dropbox collects and stores files that are uploaded,
downloaded, or accessed with the Dropbox service. Dropbox also collects logs, which includes
information from the customer’s device, its software, and customer activity using the Dropbox
services That information can include the customer’s device’s Internet Protocol (“IP”) address
browser type, the web page the customer visited before he went to the Dropbox website,
information searched for on the DropBox website, locale preferences identification numbers
associated with the customer’s devices, their mobile carrier, date and time stamps associated
with transactions system configuration information, metadata concerning a customer’s files, and
other interactions with the Drobox services Dropbox is a free service that allows customers to

bring all their files, photos, documents, and videos anywhere. That means that any file a
3

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 5 of 16

customer saves to their Dropbox account will automatically be accessible via all of the

customer’s computers, phones and even the Dropbox website.
PR()BABLE CAUSE

6. The Houston Metro lnternet Crimes Against Children (ICAC) Task Force
received information about suspicious activity from a cloud service company named Dropbox,
Inc. Dropbox reported to the National Center for Missing and Exploited Children (NCMEC) on
December 10, 2018, that someone was using their cloud services to store or transfer suspicious
images of nude minors via the internet. Dropbox viewed 27. files and provided those images to
NCMEC. The report was forwarded to the Department of Homeland Security, lmmigration and
Customs Enforcement, Homeland Security lnvestigations (HSI) office in Galveston, Texas. HSI
Special Agent DeWayne Lewis received and reviewed the report. There were 27 suspicious files
that consisted of images and videos depicting nude minor children exposing their genitals and/or
engaging in sexual activity. The Dropbox customer information associated with the account was,
in part:

Email Address: rick5408@hotmail.com

Screen/U ser Name: John Smith

User ID: 656585863

7. Special Agent Lewis examined the suspicious files that Dropbox viewed and
reported to NCMEC from “John Smith’s” Dropbox activity. The following examples met the

federal definition of child pornography and are from that collection of files:

partial title: 800474f3...rnp4: was a color video that depicted‘a topless Caucasian minor
female, approximately 4-7 years old, lying on her back while an adult Caucasian male
wearing light blue shorts inserted his erect penis into the minor’s mouth, continued
masturbating and ejaculated into the girl’s mouth and on her chest for the camera’s view.

4

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 6 of 16

title: 000001420 2 (l).wmv: was a color video that depicted a nude Caucasian minor
female, approximately 6-8 year old, lying prone on her back while an adult Caucasian
male wearing a light blue shirt inserted his erect penis into the minor’s anus for the

camera’S view.

8. Special Agent Lewis had a federal search warrant served on Dropbox on February
5, 2019, for documentation and file contents Dropbox responded with the requested information
on February 13, 2019. SA Lewis reviewed the logs, folder titles and the files contained within

them. Some of the folder titles included, in part:

11 year old boy 12 year old girl 13 year old girl

14 year old boy guys 12 year old sister Under 10 - 12

kids young young boys

young girls young girls 2 young videos

9. Special Agent Lewis reviewed the image and video files that consisted mostly of

minor children displaying their genitals or performing sexual acts alone, with other children or

with adults Two of those examples that met the federal definition of child pornography are listed

below, in part:

title: Video Jun 19, 6 32 59 AM.mn4 was a color video in a bedroom setting that depicted
a Caucasian minor female approximately 10-11 years old wearing black socks next to a
nude Caucasian adult male lying in front of the minor on the bed while he masturbated.
The video continued as the adult male pressed his erect penis against the minor’s mouth
as he ej aculated.

title: Photo Aug 22, 8 54 31.ipg was a color photo that depicted a Caucasian infant
approximately 8-12 months old wearing only an orange shirt while an adult Caucasian
hand held her right leg apart to expose her vagina for the camera’S view.

~l
10. Special Agent Lewis, along with the Houston Metro ICAC and Dickinson Police

Department, executed a federal search warrant at suspect Richard Howard’s residence in
Dickinson, Texas on March 19, 2019. Agents made contact with Richard Howard (DOB:

5

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 7 of 16

/
7/17/94), Who agreed to cooperate and answer questions Although Howard was not under arrest

and speaking voluntarily, Detective Cecil Arnold, a fellow-member of the ICAC Task Force,
read the Miranda warnings to Mr. Howard, which he stated that he understood. During the course
of questioning, Howard stated that he had an old hotmail email address that he didn’t use
anymore and his current email address was rick5408.rh@gmail.com. He explained that he had
stopped using his iPhone a few months ago after a relative reported him to police for harassment
Howard acknowledged that he had both an old and new Dropbox account. Detective Arnold
showed Howard some examples from his Dropbox collection of nude children’s photographs,
one of which he recognized and Stated that it was probably still in his old Dropbox account,
explaining that Someone had sent them to him. Howard stated that he was curious about what

child pornography really was and people he was chatting with would send him examples

11. Howard stated that he had a new Dropbox account connected with his new gmail
email address, that he had received child pornography from unknown chatters about a dozen
times and some of those images could still be in his current Dropbox account Howard described
the harassment scenario with an adult female relative as a situation where he_ insisted she answer
questions about what color bra and panties she was wearing, or else he would rape her minor
child. Howard denied molesting or photographing nude children, but when he was asked if he’d
ever taken photos of children because “they had cute butts,” Howard stated, “yeah, ‘candid’ is
what they’re called.” When asked if he had ever sent child pornography nom his Dropbox to
anyone else, he said, “I might have'.” Howard stated the he knew the child pornography was
illegal and when asked if he’d reported the people sharing child pornography with him to the

police, he replied, “No, but I probably should have.”

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 8 of 16

12. SA Lewis acquired a copy of the police report filed with the Laporte, Texas
Police Department by Howard’s adult female relative. The report was filed on December 13,
2018. The complainant reported that she had received a message via Instagrarn from username
“John_Smith5937” that read, “If you dont Answer my Questions or block me I will rape your

93

daughter (name of minor victim redacted). The complainant stated that a second
message read, "Maybe l should rape her she is sexy." The complainant also received a call from
a private number and when she answered, the male caller said, “what color bra are you wearing,
I’m jerking my cock right now,” and she hung up, believing it was related to the previous
Instagrarn message. Laporte Police Department Detective Kelly Green met with Howard in
person on January 24, 2019, and Howard admitted in a non-custodial interview that he had sent

the messages to his adult female relative cousin and a subsequent friend request to her minor

child via Snapchat.

13. On April 2, 2019, SA Lewis had a summons served on Dropbox for subscriber
information related to Howard’s new account linked to his newer email address,
rick5408.rh@gmail.com Dropbox responded on April 5, 2019, with the following information,
in part:

Name: John Appleseed

Email: rick5408.rh@gmail.com
User ID: 448760026

CHARACTERISTICS COMMON TO INDIVIDUALS WITH A SEXUAL INTERST IN
CHILDREN

14. Based upon my own knowledge, experience, and training in child exploitation and
child pornography investigations and the training and experience of other law enforcement

officers with whom l have had discussions there are certain characteristics common to
7 _

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 9 of 16

individuals involved in the sexual exploitation of children which includes the distribution,
receipt, possession and collection of child pornography:

15 . lndividuals with a sexual interest in children receive sexual gratification,
stimulation, and satisfaction from contact with children, or from fantasies they may have viewing
children engaged in sexual activity or in sexually suggestive poses such as in person, in
photographs or other visual media, or from literature describing such activity.

16. Individuals with a sexual interest in children collect sexually explicit or
suggestive materials in a variety of media, including photographs magazines motion pictures
videotapes books slides and/or drawings or other visual media. Individuals with a sexual
interest in children oftentimes use these materials for their own sexual arousal and gratification.
Further, they may use these materials to lower, or “groom,” the inhibitions of children they are
attempting to seduce, to arouse the selected child partner, or to demonstrate the desired sexual
acts

17. Individuals with a sexual interest in children almost always possess and maintain
their “hard copies” of child pornographic material, that is their pictures films video tapes
magazines negatives photographs correspondence, mailing lists books tape recordings etc., in
the privacy and security of their home, email account or in “virtual” storage, like in the iCloud or
Dropbox.com. lndividuals with a sexual interest in children typically retain pictures films
photographs negatives magazines correspondence, books tape recordings mailing lists child
erotica, and videotapes for many years

18. “Child erotica,” as used in this Affidavit, is defined as materials or items that are
sexually arousing to certain individuals but which are not in and of themselves obscene or do not

necessarily depict minors in sexually explicit poses or positions Such material may include non-

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 10 of 16

sexually explicit photographs (such as minors depicted in undergarments in department store
catalogs or advertising circulars), drawings or sketches written descriptions/stories or journals.

19. Likewise, Individuals with a sexual interest in children often maintain their
collections that are in a digital or electronic format in a _safe, secure and private environment,
such as a computer and surrounding area or “virtual” storage. These collections are often
maintained for several years and are kept close by, or remotely accessible, usually at, or via, the
collector’s residence, to enable the collector to view his collection, which is highly valued.

20.» lndividuals with a sexual interest in children also may correspond with and/or
meet others to share information and materials rarely destroy correspondence from other child
pornography distributors/collectors conceal such correspondence as they do their sexually
explicit material; and often maintain lists of names addresses and telephone numbers of
individuals with whom they have been in contact and who share the same interests in sex with
children or child pornography.

21. lndividuals with a sexual interest in children prefer not to be without their child
pomography, or prohibited from its’ access for any prolonged time period. This behavior has
been documented by law enforcement officers involved in the investigation of child pornography
throughout the world. v

22. Individuals with a sexual interest in children often have thad, or continue to
maintain, multiple email and social media accounts lt is common for such individuals to control
multiple email addresses in their attempts to remain anonymous or thwart law enforcement’s
efforts to investigate their illicit activity. Some individuals will create an account to imply that
they are of a different age or sex depending on what their online intentions are, or to pose as a

person a potential victim already knows Some individuals with a sexual interest in children will

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 11 of 16

open multiple accounts whether they be for email, social media or remote storage, with common
denominators that can be identified by the host company that operates that medium. For
example, a person with a sexual interest in children may create and maintain several different
email accounts but use the same email address as a “recovery” or “verifier” email account.
Those individuals will use the same technique for new social media, email or virtual storage
accounts when their original ones are compromised or shut down.

23. Individuals with a sexual interest in children often maintain contact information
from their trusted sources or like-minded individuals They also block, cancel or “unfriend,”
contacts that they perceive pose a threat to their illegal activity or have not maintained good
standing F or example, another individual with a sexual interest in children, but prefer children
of a different age range or ethnicity, might be blocked by the other. They may also block a
person who threatens to contact a parent or the police about their online activity. Likewise, a
victim of coercion, enticement and/or sexual exploitation may block a suspect who is attempting
to further victimize them.

24. Based upon my training, knowledge and experience in investigations related to
child exploitation and my conversations with other law enforcement officers who have engaged
in numerous investigations involving child pornography and exploitation, l am aware that
individuals who access paid subscription or free sites offering images and/or videos depicting
child pornography do so for the purpose of downloading or saving these images to their hard
drive or other storage media so that the images and videos can be added to their collection. l
know that individuals involved in the distribution of child pornography also continue to obtain
images of child pornography found elsewhere on the lnternet such as newsgroups and websites,

and via paid subscriptions as well as their own “trophy photos” of sexual conquests involving

10

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 12 of 16

the exploitation of children.`

25. Additionally, based upon my training, knowledge and experience in investigations
related to child exploitation and child pornography cases l am aware that individuals who have a
sexual interest in children will oftentimes have a collection of child pornography and will ask
children to take and send naked images of the themselves that would constitute child
pornography as well as child erotica.

26. Furthermore, based upon my training, knowledge and experience in investigations
related to child exploitation and child pornography cases l am aware that individuals who have a
sexual interest in children will oftentimes utilize social media such as Yahool Messenger,
Snapchat, Skout, MeetMe, KIK Messenger, Tumblr, lnstagram, Twitter and FacebookfFacebook
Messenger and other online services to meet and communicate with minors lndividuals with a
sexual interest in children know that social media allows for seemingly anonymous
communication which they can then use to groom the minors and set up meetings in order to
sexually exploit them.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

27. l anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(0)(1)(A), by using the warrant
to require Dropbox, lnc. to disclose to the government copies of the records and other
information (including the content of comrnunications) particularly described in Section l of
Attachment B. Upon receipt of the information described in Section l of Attachment B,
government-authorized persons willreview that information to locate the items described in

Section ll of Attachment B.

11

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 13 of 16

CONCLUSION
28. Based on the forgoing, l request that the Court issue the proposed search warrant.
Because the warrant will be served on Dropbox, lnc., who will then compile the requested
records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.

29. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction,” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)
and 2703(0)(1)(A). Specifically, the Court “a district court of the United States . . . that - has

jurisdiction over the offense being investigated.”

30. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

Respectful y submitted,

DeWayne Lewis d
Special Agent

DHS/ICE/Homeland Security Investigations

Omto beror eon Aprii "?/'7’ ,2019

 

 

The Honorable Mrew M. Edison
UNITED STATES MAGISTRATE JUDGE

12

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 14 of 16

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with Dropbox user ID: 448760026 and/or `
email address rick5408.rh@gmail.com from the date of its creation through to the present that is
stored at premises owned, maintained, controlled, or operated by Dropbox, lnc., a company

headquartered at 333 Brannon Street, San Francisco, California 94107.

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 15 of 16

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by Dropbox.com

To the extent that the information from the date of creation through to the present
described herein is within the possession, custody, or control of Dropbox including any
add/edit/delete logs emails records files other logs or information that have been deleted
but are still available to Dropbox, or have been preserved pursuant to a request made under v
18 U.S.C. § 2703(f), Dropbox is required to disclose the following information to the

government for each account or identifier listed:

a. All other old or new accounts with their contents and logs utilized by the same
customer. l

b. All records or other information regarding the identification of the account, to include
full name, physical address telephone numbers and other identifiers records of session
times and durations, the date on which the account was created, the length of service, the
IP address used to register the account, log-in IP addresses associated with session times
and dates account status alternative e-mail addresses provided during registration,
methods of connecting, log files and means and source of payment (including any credit
card or bank account numbers);

c. Log files

d. The types of service utilized;

e. All records or other information stored at any time by an individual using the account,
including address books contact and buddy lists calendar data, pictures and files

f. All records pertaining to communications between Dropbox, and any person regarding

the account, including contacts with support services and records of actions taken.

II. Information to be seized by the government
All information from the date of creation through to the present described above that
constitutes fruits evidence and instrumentalities of violations of 18 U.S.C. §§ 2252 and
2252A, involving user ID: 448760026 and/or email account "rick5408.rh@gmail.com,”

including, for each account or identifier listed, information pertaining to the following

IV.

Case 3:19-mj-OOO61 Document 1 Filed on 04/24/19 in TXSD Page 16 of 16

matters :

. All images depicting children engaging in sexually explicit conduct as defined in 18

U.s.c. § 2256

. All electronic communications regarding children engaging in sexually explicit conduct;

. All communications with potential minors involving sexual topics or in an effort to

seduce the minor.

. Any evidence that would tend to identify the person using the account when any of the

items listed in subparagraphs a-c were sent, read, copied or downloaded.

. Records relating to who created, used, or communicated with the account or identifier,

including records about their identities and whereabouts

Method of Delivery
Dropbox shall disclose items seized pursuant to this search warrant by sending
(notwithstanding Title 18, United States Code, Section 2252A, or similar statute or code)
to the listed Special Agent. Dropbox shall disclose responsive data, if any, by delivering
on any digital media device via the United States Postal Service or commercial interstate
carrier c/o Special Agent DeWayne Lewis, Homeland Security lnvestigations 601

Rosenberg Avenue, Suite 201, Galveston, Texas 77550.

